PER CURIAM.
The record in this case fails to disclose such diverse citizenship as to confer jurisdiction upon the Circuit Court, and therefore, •on authority of Knight et al. v. Lutcher & Moore Lumber Company (C. C. A.) 136 Fed. 404, the judgment of the Circuit Court is reversed, with costs against the defendants in error, and the case is remanded to the Circuit Court, with instructions to proceed according to law and in conformity with our views as expressed in Knight et al. v. Lutcher & Moore Lumber Company, above referred to.